        CASE 0:20-cv-01906-WMW-KMM Doc. 49 Filed 06/15/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 ELISABETH CLEVELAND,

                  Plaintiff,
                                                            Case No.: 20-cv-1906-WMW-KMM
 v.


 WHIRLPOOL CORPORATION,

                 Defendants.


  NOTICE OF WITHDRAWAL OF LISA A. WHITE AS COUNSEL FOR PLAINTIFF

        TO THIS HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

RECORD, PLEASE TAKE NOTICE THAT Lisa A. White of Greg Coleman Law PC hereby

withdraws as counsel of record for Plaintiff Elisabeth Cleveland. Gregory F. Coleman and Rachel Soffin

of Greg Coleman Law PC will continue as counsel of record for Plaintiff.


                                                Respectfully submitted,

                                                s/Lisa A. White
                                                Lisa A. White
                                                Gregory F. Coleman
                                                Rachel Soffin
                                                GREG COLEMAN LAW PC
                                                800 S. Gay Street, Suite 1100
                                                Knoxville, TN 37929
                                                T: 865-247-0080/F: 865-522-0049
                                                lisa@gregcolemanlaw.com
                                                greg@gregcolemanlaw.com
                                                rachel@gregcolemanlaw.com




                                                   1
        CASE 0:20-cv-01906-WMW-KMM Doc. 49 Filed 06/15/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Lisa A. White, hereby certify that on this 15th day of June, 2021, the foregoing Notice

of Withdrawal was filed via the Court’s electronic filing system and will be electronically sent to

all counsel of record.

                                             s/Lisa A. White
                                             Lisa A. White




                                                2
